Order unanimously reversed, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and matter • remanded for a new hearing. The record before the court does not satisfactorily indicate that respondent’s financial circumstances have materially worsened, nor has plaintiff-appellant made any showing of her financial condition and needs. At a further hearing such matters can be more fully explored. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.